DETAILED ACTION
	This is in response to the application filed on December 12, 2019.  A preliminary amendment was filed on December 12, 2019 to remove numerical references to limitations in the claims and to change grammar.  Claims 1 – 14, of which Claims 1 and 10 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3, 4, 6 – 10, and 12 – 14 are objected to because of the following informalities:  the claims recite components beginning with an uppercase letter, e.g., “Central Processing Unit” and “Heap.”  From review of the application, it appears that the Applicant is utilizing these terms in the ordinary meaning within the field of computers versus using a specific definition that is different from the ordinary meaning of the terms.  Appropriate correction (i.e., removing the capitalization of the first letter for the appropriate terms) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claims 1, 4, 6, 9, 10, 13, and 14 and contains the trademark/trade name “Java Card.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of programming language product and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1936574 (hereinafter “Soh”).
2.	Regarding Claims 1 and 10, Soh discloses a method for managing an instance of a class in a secure element embedded in a hosting machine, said secure element including a Central Processing Unit, a storage area and a virtual machine [Para. 0001, 0019, 0021, 0024; integrated microprocessor cards implementing Java Applets to deploy non-STK applications via Java Card virtual machine], the method comprising:
a step of receiving by the secure element a load file containing a binary representation of a package of the class and a step of instantiating the instance from said package and storing the instance in the storage area, said load file including a specific component which is a custom component within the meaning of Java Card™ specifications and which contains data [Para. 0001, 0010, 0023-24],
wherein said data are executable code and the instance requests the execution of a subset of said executable code by directly calling said subset of executable code on its own [Para. 0007, 0029-30, 0004].
Claims 2 and 11, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses that the execution of said subset of executable data personalizes said instance [Para. 0025-30].
4.	Regarding Claims 4 and 12, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses that the load file includes a Setup component containing an installation parameter which triggers an automatic installation of said instance, said Setup component being a custom component within the meaning of Java Card™ specifications [Para. 0017-19].
5.	Regarding Claim 5, Soh discloses all the limitations of Claim 4 above.  Soh further discloses that the installation parameter triggers at least one of the following actions: an automatic installation of the instance, an automatic association of the instance to a security domain and an automatic creation of a security domain [Para. 0017-19].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 – 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soh, in view of EP 2469486 (hereinafter “Yonezawa”).
6.	Regarding Claim 3, Soh discloses all the limitations of Claim 2 above.  Soh further discloses the use of an object initializer module implemented on any 
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that the specific component contains Heap data and wherein said Heap data are written in a heap of the virtual machine to personalize said instance [Para. 0004; store data command].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Yonezawa with Soh since both systems personalize applications to be used in JavaCard platforms.  The combination would use known existing techniques within the art to install applications OTA (over the air) and the motivation would be to utilize standardized protocols for a particular product type, such as JavaCard, for seamless functionality (obvious to one skilled in the art).
7.	Regarding Claims 6 and 13, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses the use of an object initializer module implemented on any Java Card Virtual Machine [Para. 0043-45].  Soh, however, does not specifically disclose that the load file includes a Security Domain component containing Security Domain parameters which are required to securely initialize a Security Domain to which the package is associated, said Security Domain component being a custom component within the meaning of Java Card™ specifications.

8.	Regarding Claims 7 and 18, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses the use of an object initializer module implemented on any Java Card Virtual Machine [Para. 0043-45].  Soh, however, does not specifically disclose that the load file includes a Group component containing a group parameter which defines a group of packages sharing at least one security attribute, said package belonging to said group of packages and said Group component being a custom component within the meaning of Java Card™ specifications.
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that 
9.	Regarding Claims 8 and 9, Soh discloses all the limitations of Claims 1 and 7 above.  Soh does not specifically disclose that said at least one security attribute is a Firewall Context ID or that the load file includes a Security component containing a security parameter which is required to verify the genuineness of the package or to decipher part of the load file, said Security component being a custom component within the meaning of Java Card™ specifications.
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that the load file includes a Security component containing a security parameter which is required to verify the genuineness of the package or to decipher part of the load file, said Security component (e.g., Firewall Context ID) being a custom component within the meaning of Java Card™ specifications [Para. 0004; mutual authentication with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub. 2011/0126183 – system and method for loading a personalized application onto a Java Card;
PGPub. 2012/0130838 – system and method for different parties to provision and personalize various applications on a secure element of a mobile device;
PGPub. 2012/0216276 – system and method for installing applications on secure portable objects of a smart card.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TAE K KIM/Primary Examiner, Art Unit 2492